Case: 12-40829       Document: 00512285875         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 12-40829
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

OSWALDO RAMOS-MURRILLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-134-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Oswaldo Ramos-Murrillo (Ramos) appeals the 46-
month sentence imposed following his conviction for illegal reentry. He contends
that the district court erred in enhancing his sentence for a crime of violence
under United States Sentencing Guidelines § 2L1.2(b)(1)(A)(ii) based on his
Texas conviction under Texas Penal Code § 22.021 for aggravated sexual assault
of a child under 14. He also contends that the district court erred by refusing to
award a three-level reduction for acceptance of responsibility under United

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40829    Document: 00512285875    Page: 2   Date Filed: 06/25/2013

                                No. 12-40829

States Sentencing Guidelines § 3E1.1(b) based on the government’s failure to
move for the reduction because he refused to waive his right of appeal.
      Ramos’s contentions are foreclosed by our decisions in United States v.
Rodriguez, 711 F.3d 541, 562 n.28 (5th Cir. 2013) (en banc), and United States
v. Newson, 515 F.3d 374, 376-79 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                      2